DETAILED ACTION
This action is in response to the amendment dated 11/9/2020.  No claims are currently amended.  No claims are newly added.  No claims have been canceled.  Presently, claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive. 
Applicant argues the drawings objections of the Office action dated 10/8/2020 on page 3 of the response dated 11/9/2020.  Applicant has addressed one of the objections to the drawings noted in the Office action dated 10/8/2020.  
Regarding the objection to the drawings related to the issue of more than one figure is present and one or more figures appears to be unnumbered or misnumbered in comparison to the brief description of the figures (see Figure 4) (see notice to file corrected application papers dated 5/8/2019), it is noted that the corrected figures were presented on 11/9/2020 which would have overcome the issues noted in the notice to file corrected application papers dated 5/8/2019 if the drawings dated 11/9/2020 were entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100, 110, 112, 114, 116, 118, 120 and 122.  Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 108, 109, 110a, 110b, 112a, 112b, 114a, 114b, 114c, 114d, 116a, 116b, 116c, 116d, 118a, 118b, 120a, 120b, 120c, 120d, 122a and 112b.  
Since these issues have not been addressed, the drawings dated 5/9/2019 and 11/9/2020 have not been entered and the drawings filed 4/25/2019, 5/9/2019 and 11/9/2020 have been objected to by the examiner.

Applicant argues the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 4007904) on pages 3-5 of the response filed 11/9/2020.   
Applicant argues that the Jones reference does not disclose or suggest an integral cast eyebolt for lifting the blowout preventer.  
However, the Jones reference discloses holes (45) that are formed on the top plate (considered the upper surface of the housing 21) of the blowout preventer (20) wherein the holes (45) are used for lifting the blowout preventer (Jones: col. 6, lines 25-32).  It is considered that the holes (45) constitute an integral eyebolt in as much as the openings for the holes (45) are formed within a portion of the housing and can, therefore, be considered to be integral.  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
It is considered that the eyebolt (holes 45) of the Jones reference provides the structural (i.e., an integral eyebolt) and functional (a structure that permits the ability for lifting the blowout preventer; Jones: col. 6, lines 25-32) recitations as claimed.  Since the claimed integral cast eyebolt does not have a structural difference from the integral eyebolt (Jones: holes 45) of the Jones reference, it is considered that the claim is unpatentable even though the product was made by a different process (in this case by “casting”).
MPEP 2113(II) states that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”

Applicant generally responds to the 102 rejection but doesn’t appear to present evidence establishing any nonobvious difference between the claimed product and the prior art product.  
Therefore, applicant’s arguments relating to the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Jones are not persuasive.

Applicant argues the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Holland, Jr. et al. (US 9732577) in view of Baugh (US 4492359) on pages 5 and 6 of the response filed 11/9/2020.
Applicant argues that there is no motivation to combine the references to predictably arrive at Applicant’s disclosure.  Applicant argues that the disclosure of the Holland, Jr. et al. reference specifically teaches a removeable eye to facilitate packaging and transport.  However, the Holland, Jr. et al. reference discloses that the blowout preventer 10 may include one or more lifting eyes 42 at various lift points along an upper surface of the blowout preventer 10 (see col. 4, lines 64-67).  It is unclear as to the specific recitations within the Holland, Jr. et al. reference for the removeable eye to facilitate packaging and transport.  It appears that the stated function of the lifting eyes 42 is for lifting the blowout preventer (Holland, Jr. et al.: col. 4, lines 64-67).  Therefore, it is considered that one of ordinary skill in the art would look to the Baugh reference in order to make the lifting eyes as being integral with the blowout preventer.  Further, it is considered that one of ordinary skill in the art would have reasonable expectations of success when designing the eyebolt of the Holland, Jr. et al. reference as being integral with the blowout preventer as taught by the Baugh reference in order to reduce the chance that the eyebolt is removed from the top plate of the blowout preventer during transportation.
Therefore, applicant’s arguments are not persuasive.

Since the grounds of rejection were previously presented, the instant Office action is made final.

Drawings
The drawings were received on 4/25/2019, 5/9/2019 and 11/09/2020.  These drawings are not acceptable.
The drawings are objected to because more than one figure is present and one or more figures appears to be unnumbered or misnumbered in comparison to the brief description of the figures (see Figure 4) (see notice to file corrected application papers dated 5/8/2019).  (Corrected figures were presented on 5/9/2019 which would have overcome the issues noted in the notice to file corrected application papers dated 5/8/2019 if the drawings dated 5/9/2019 were entered.  Additionally, corrected figures were presented on 11/09/2020 which would have overcome the issues noted in the notice to file corrected application papers dated 5/8/2019 if the drawings dated 11/09/2020 were entered).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100, 110, 112, 114, 116, 118, 120 and 122.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 108, 109, 110a, 110b, 112a, 112b, 114a, 114b, 114c, 114d, 116a, 116b, 116c, 116d, 118a, 118b, 120a, 120b, 120c, 120d, 122a and 112b.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 4007904).
Regarding claim 1, the Jones reference discloses a blowout preventer (20) comprising a housing (21), wherein the housing comprises a top plate (considered the upper surface of the housing 21 in which the ring groove 25 is disposed; see figure 1) with an integral eyebolt (considered holes 45) for lifting the blowout preventer (see col. 6, lines 25-32).
The Jones reference discloses that that the eyebolt (holes 45) are formed as part of the housing and can, therefore, be considered to be integral.  The Jones reference does not expressly disclose that the integral eyebolt is an integral cast eyebolt.  It is considered that the recitation of the “cast” is a recitation of process by which the integral eyebolt is produced and does not provide a structural difference from the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
In regards to claim 2, the Jones reference discloses wherein the integral cast eyebolt (holes 45) is orthogonal to the top plate of the housing (it is considered that the 
In regards to claim 3, the Jones reference discloses wherein the top plate is integrally formed with a bottom plate (considered the lower surface of the extension 30A that faces the disc-shaped member 35; see figure 1) and at least two side plates (it is considered that a first side plate is defined by the vertical surface that includes the threads 29 and a second side plate is defined by the radially inner surface of the extension 30A).
The Jones reference discloses that that the top plate, the side plates and the bottom plate (as defined above) are formed as an integral member (see figure 1).  The Jones reference does not expressly disclose that the top plate is integrally cast with the side plates and the bottom plate.  It is considered that the recitation of the “cast” is a recitation of process by which the top plate, the side plates and the bottom plates are integrally produced and does not provide a structural difference from the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.  
In regards to claim 4, the Jones reference discloses a hydraulic operator assembly (operating fluid is provided through passageways 36 and 37 in order to operate the piston 34 which operates the blowout preventer; col. 5, lines 19-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 4007904) in view of Akhare et al. (US 20170107779).
In regards to claim 5, the Jones reference does not disclose wherein the hydraulic operator assembly comprises a screen on the hydraulic operator preventing the entry of foreign objects.
However, the Akhare et al. reference teaches a hydraulic operator assembly (100) having a screen (filter 30) that prevents foreign objects from invading the chamber (6) and damaging booster assembly (100) (paragraph [0087], lines 7-11).
.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland, Jr. et al. (US 9732577) in view of Baugh (US 4492359).
Regarding claim 1, the Holland, Jr. et al. reference discloses a blowout preventer (10) having a housing (12) having a top plate (considered the upper surface of the housing 12 in the orientation of the housing 12 depicted in figure 1A and 1B) with an eyebolt (42; the blowout preventer 10 may include one or more lifting eyes 42 disposed at various lift points along an upper surface of the blowout preventer 10; see col. 4, lines 64-67).
The Holland, Jr. et al. reference does not expressly disclose the eyebolt is integral and cast with the top plate.
However, the Baugh reference teaches a lifting eye (35) formed integrally with a casing (32) of a blowout preventer (10) for the purpose of ease of transportation of the blowout preventer (col. 6, lines 59-62).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the eyebolt of the top plate of the Holland, Jr. et al. reference as being integrally formed as taught by the 
The combination of the Holland, Jr. et al. reference and the Baugh reference does not expressly disclose that the integral eyebolt is an integral cast eyebolt.  It is considered that the recitation of the “cast” is a recitation of process by which the integral eyebolt is produced and does not provide a structural difference from the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
In regards to claim 2, the combination of the Holland, Jr. et al. reference and the Baugh reference discloses wherein the integral cast eyebolt (Holland, Jr. et al.: 42) is orthogonal to the top plate of the housing (Holland, Jr. et al.: it is considered that the plane in which each of the holes 42 is arranged is at a right angle, or orthogonal, to the plane defined across the top of the top plate; see figure 1A).
In regards to claim 3, the combination of the Holland, Jr. et al. reference and the Baugh reference discloses wherein the top plate is integrally formed with a bottom plate (Holland, Jr. et al.: considered the lower surface of the housing 12 that is opposite the upper surface / top plate; see figure 1A and figure 1B) and at least two side plates (Holland, Jr. et al.: it is considered that at least the two sides of the housing 12 that the bonnet assemblies 16/16A are attached constitute side plates; see figure 1A).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.  
In regards to claim 4, the Holland, Jr. et al. reference of the combination of the Holland, Jr. et al. reference and the Baugh reference discloses a hydraulic operator assembly (Holland, Jr. et al.: 16/16A; hydraulic fluid is used to operate the pistons 26; see col. 4, lines 28-44).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland, Jr. et al. (US 9732577) in view of Baugh (US 4492359), as applied to claim 4 above, in view of Akhare et al. (US 20170107779).

However, the Akhare et al. reference teaches a hydraulic operator assembly (100) having a screen (filter 30) that prevents foreign objects from invading the chamber (6) and damaging booster assembly (100) (paragraph [0087], lines 7-11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the hydraulic operator of the combination of the Holland, Jr. et al. reference and the Baugh reference with a screen (or filter) as taught by the Akhare et al. reference in order to prevent foreign objects from damaging hydraulic operator assembly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753